 



***CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(b)(4) AND 240.24b-2.

Exhibit 10.80

AMENDMENT TO
NONEXCLUSIVE LICENSE AGREEMENT
UNDER VYSIS’ COLLINS PATENTS

     This Amendment (the “Amendment”) to the Nonexclusive License Agreement
dated June 22, 1999 (the “Collins License”) by and between Gen-Probe
Incorporated, a Delaware corporation having its principal place of business in
San Diego, CA (“Gen-Probe”), and Vysis, Inc., a Delaware corporation having its
principal place of business in Downers Grove, IL (“Vysis”), is entered into as
of September 17, 2004. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings given such terms in the Collins License.

     Whereas, the parties have entered into a Settlement Agreement dated
September 17, 2004 (the “Settlement Agreement”); and

     Whereas, as contemplated by the Settlement Agreement, the parties wish to
amend certain provisions of the Collins License, subject to the terms and
conditions set forth herein.

     Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Royalties. With respect to sales of Licensed Products and Licensed Methods
invoiced on or before September 30, 2004, Gen-Probe shall pay to Vysis a
[...***...] on [...***...] at the [...***...] of the [...***...] and otherwise
in accordance with [...***...]. Except as set forth in the preceding sentence,
no further royalties will be payable by Gen-Probe under the Agreement.

2. Fully-Paid Licenses. Subject to Gen-Probe’s payment in full of the amount
specified in Section 1(b) of the Settlement Agreement, Vysis hereby grants to
each of Gen-Probe, the GEN-PROBE/CHIRON ALLIANCE and the GEN-PROBE/BAYER
ALLIANCE the following licenses:

     (a) effective as of October 1, 2004, a non-exclusive, worldwide,
fully-paid, royalty-free license, without the right to sublicense, under the
Collins Patents to make, have made, use, sell, have sold, offer for sale and
import Licensed Products and practice Licensed Methods in the field of
infectious disease nucleic acid testing (the “Current Field”); and

     (b) effective as of January 1, 2005, a non-exclusive, worldwide,
fully-paid, royalty-free license, without the right to sublicense, under the
Collins Patents to make, have made, use, sell, have sold, offer for sale and
import Licensed Products and practice Licensed Methods in all additional fields
beyond the Current Field;

provided, however, that: (i) the GEN-PROBE/CHIRON ALLIANCE’s licenses under the
preceding paragraphs (a) and (b) are granted solely for purposes of the blood
screening aspects of the GEN-PROBE/CHIRON ALLIANCE; and (ii) the GEN-PROBE/BAYER
ALLIANCE’s licenses under the preceding paragraphs (a) and (b) are granted
solely for purposes of the infectious diseases aspects of the GEN-PROBE/BAYER
ALLIANCE but excluding blood screening.

***Confidential Treatment Requested

1.



--------------------------------------------------------------------------------



 



Each of the foregoing licenses shall continue in full force and effect until the
date of expiration of the last to expire of the Collins Patents. The foregoing
licenses shall be subject to the terms of the Agreement, excluding Paragraph 3
thereof. Without limiting the generality of the foregoing, the right to sell
Licensed Products granted under paragraphs (a) and (b) above shall extend to
distributors of Gen-Probe, the GEN-PROBE/CHIRON ALLIANCE and the GEN-PROBE/BAYER
ALLIANCE relative to their distribution of Licensed Products with no obligation
by the distributors to pay royalties.

3. Third Party Beneficiaries. CHIRON and BAYER are third party beneficiaries of
this Amendment as set forth above.

4. Entire Agreement. The Collins License, as amended by this Amendment, and the
Settlement Agreement embody the entire understanding of the parties and shall
supersede all previous communications, representations and understandings,
whether oral, written or otherwise, between the parties relating to the subject
matter hereof. Except as specifically amended by this Amendment, the terms and
conditions of the Collins License shall remain in full force and effect.

5. Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding its
conflicts of laws principles.

6. Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

     In Witness Whereof, the parties hereto have caused this Amendment to be
executed by their duly authorized officers as of the date first above written.

     
Gen-Probe Incorporated
  Vysis, Inc.
 
   
By: /s/ Henry L. Nordhoff
  By: /s/ Edward Michael

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name: Henry L. Nordhoff
  Name: Edward Michael
Title: President & CEO
  Title: President

2.